Mr. Justice Scanlan delivered the opinion of the court. The appellant contends: (1) That under section 7 of the Mechanic’s Lien Act of 1903 (J. & A. ¶ 7145), “the filing of a claim for a lien is a condition precedent to the successful prosecution of a suit to foreclose a mechanic’s lien, unless such suit is begun within four months after the completion of the work. * * * Since appellee did not aver in his bill and prove upon the hearing that he had filed a claim for lien with the clerk of the Circuit Court, the decree in his favor is erroneous and must be reversed.” (2) That the appellee did not complete his contract to the satisfaction of the architect, and did not obtain from the architect a final certificate for the amount alleged to be due, and such certificate is a condition precedent to his right of recovery in this case. The first contention of appellant requires a construction of section 7 of the Mechanic’s Lien Law of 1903. This section, so far as it is material to the present contention, reads as follows: “No contractor shall be allowed to enforce such lien against or to the prejudice of any other creditor or incumbrancer or purchaser, unless within four months after completion, or if extra or additional work is done or material is delivered therefor within four months after the completion of such extra or additional work or the final delivery of such extra or additional material, he shall either bring suit to enforce his lien therefor or shall file with the clerk of the Circuit Court in the county in which the building, erection or other improvement to be charged with the lien is situated, a claim for lien, verified by the affidavit of himself, or his agent or employe, which shall consist of a brief statement of the contract, the balance due after allowing all credits, and a sufficiently correct description of the lot, lots or tracts of land to identify the same. Such claim for lien may be filed at any time after the contract is made, and as to the owner may be filed at any time after the contract is made and within two years after the completion of said contract, or the completion of any extra work or the furnishing of any extra material thereunder, and as to such owner may be amended at any time before the final decree.” In passing upon the present contention, it is necessary to keep in mind that the appellee in his bill is not seeking to enforce Ms lien against a third party, but only against the owner of the property. The question raised by the appellant in his first contention has been heretofore presented to an Appellate Court but once, so far as we are aware, namely, in the case of Zander Reum Co. v. Congregation B’Nei Moshe, 159 Ill. App. 371. In that case the Court construed section 7 to mean, “that the lien may be perfected as against a creditor, encumbrancer or purchaser by either suing or filing a claim within four months, but as against the owner by either srnng or filing a claim within two years after the completion of the work.” The Supreme Court of tMs State has held that, “the purpose of requiring the claim to be filed within a stated time is, that third persons dealing with the property may have notice of the existence, nature and character of the lien as well as the times when the material was furnished and labor performed, and thus be enabled to learn from the claim itself whether it was such as can be enforced.” Schmidt v. Anderson, 253 Ill. 29-32. As against creditors, etc., section 7 does not require the contractor to file a statement of claim before he brings sMt. When the purpose of the section is kept in mind, there would seem to be no good reason why a contractor should be required to file a statement of claim before bringing suit to enforce Ms lien against the owner oMy. Appellant’s interpretation of the section would reqMre the contractor to perform a useless act. While section 7 of the present act differs materially from the same section of the prior act construed by the Supreme Court in Bloomington Hotel Co. v. Garthwait, 227 Ill. 613, and Kelley v. Springer, 235 Ill. 493, nevertheless, we find nothing in these cases that supports the present contention of the appellant. After a careful consideration of section 7, in the light of the plain purpose of the act in requiring a claim to be filed within a stated time, we concur in the interpretation of the section expressed by the Court in the case of Zander Reum Co. v. Congregation B’Nei Moshe, supra. The second contention of the appellant cannot be considered by ns, for the reason that it is predicated upon an alleged clause in an alleged contract between the appellant and the appellee, not introduced in evidence. Finding no error in this record, the decree of the Circuit Court of Cook county will be affirmed. Affirmed.